Citation Nr: 9901151	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966 and from January 1967 to January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), denying the veteran entitlement to 
service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder.

The Board received the veterans request for a hearing in 
December 1998.  As this decision grants the benefit he seeks 
on appeal, the hearing request is denied without prejudice to 
him.


FINDINGS OF FACT

1.  The service medical records show the early symptoms of a 
psychosis had their onset in service.

2.  Post service clinical data confirm the presence of an 
acquired psychiatric disorder which was first demonstrated in 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, psychosis not otherwise 
specified, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim which is not 
inherently implausible.  Furthermore, we are also satisfied 
that all relevant facts have been properly developed and that 
the clinical data on file is sufficient for us to render a 
fair and equitable determination on the matter at hand.  No 
further assistance to the veteran is thus required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for an acquired 
psychiatric disorder such as schizophrenia, it must be shown 
by the evidence of record that the disorder was either 
incurred in or aggravated by service or was manifested to a 
compensable degree within the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Furthermore, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence including that pertinent to 
service, establishes the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
With chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, the subsequent manifestations of the 
same chronic disease at any later date however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  The diseases 
listed at 38 C.F.R. § 3.309(a), including psychoses, will be 
accepted as chronic, even though diagnosed as acute because 
of insidious inception and chronic development, except when 
due to intercurrent injury, drug ingestion, or some other 
condition not related to service.  38 C.F.R. § 3.307(b) 
(1998).

The veteran's service medical records show that the veteran 
underwent three acute schizophrenic episodes between December 
1968 and April 1969.  All these episodes were reportedly 
precipitated by continual drinking and manifested by auditory 
and visual hallucinations of brief duration.  All episodes 
which occurred during the veteran's tour of duty in Vietnam 
remitted after 3 to 7 days' hospitalization.  His psychiatric 
problems led to his being air evacuated from the Republic of 
Vietnam to hospitalization in Hawaii.  His mental status on 
admission in Hawaii was found to be within normal limits.  
His hospital course was unremarkable at that time with no 
psychotic or overtly neurotic material noted.  When 
discharged in April 1968 from hospitalization he was returned 
to duty in an improved condition with a diagnosis of acute 
schizophrenic reaction.  This disorder was noted to be in 
remission and to have been manifested by auditory and visual 
hallucinations of brief duration.

On the veteran's medical examination for separation in 
November 1969, a clinical evaluation of the veteran 
identified no psychiatric abnormalities.  A neuropsychiatric 
consultation requested by the veteran's commanding officer in 
November 1969 recorded that the veteran had been seen in June 
1969 with a history of prior psychiatric hospitalizations for 
two months for what the veteran indicated was "acute 
schizophrenia."  It was noted that during the June 1969 
consultation the veteran was found to be alert and mildly 
anxious with no evidence of mental disease or defects.  
Findings on this consultation indicated the veteran was able 
to distinguish right from wrong and to adhere to the right.  
The veteran was found to be free of any medical disease or 
defect.

While post service clinical data on file does not reveal that 
the veteran was clinically treated or evaluated within the 
first post service year or for that matter medically found to 
have any psychiatric disorder prior to his initial VA 
examination in February 1994, the veteran testified in 
February 1995 to the effect that he experienced adjustment 
problems following service, including problems retaining 
employment, depression, and to some extent social withdrawal 
and alcohol abuse.  The veteran has submitted statements made 
in his behalf by three of his former wives essentially 
describing their knowledge of the veteran's emotional 
difficulties following service.  They indicate that the 
veteran had violent mood swings, emotional detachment, 
obsession with his experiences in Vietnam, periods of rage 
and a belief that people were out to "get him."  Furthermore, 
a counseling professional, Mark Fraser, N.Ed., Dip.C., has 
noted that the veteran carries a great deal of unresolved 
anger and frustration, is chronically in a state of intense 
emotional pain and has suffered from depression for a very 
long time.  Mr. Fraser opined that the veteran's experience 
and eventual psychiatric breakdown in Vietnam are large 
contributing factors to his present state.

On the veteran's aforementioned VA examination in February 
1994, the veteran was found to be well oriented in all 
spheres but to be hallucinating.  It was indicated that the 
voices do not command him but only tell him that he is doing 
well and should continue what he is doing.  The veteran 
indicated that he would like to find a drug that would give 
him some maintenance and stop the hallucinations.  It was 
reported by the veteran that his hallucinations come from 
time to time and that he cannot predict when they are coming.  
The VA examiner concluded that the veteran was a well 
adjusted paranoid schizophrenic.

On a subsequent VA fee-basis psychiatric examination in April 
1998, the veteran's background, clinical history, and 
military history were extensively reviewed although the 
examiner was not provided the veteran's claims file.  It was 
noted that the veteran, despite his multiple complaints, had 
not sought any psychiatric treatment over the years.  The 
examiner found that the veteran had a dysfunctional family 
background, a biological loading for substance abuse and 
possibly depressive illness.  The examiner observed that the 
veteran served in the United States Army and was posted in 
Vietnam.  In 1969, en route to Vietnam after a period of rest 
and relaxation in Australia, the veteran complained of visual 
and auditory hallucinations, was apparently briefly treated 
with neuroleptics and returned to duty only to decompensate 
again.  He was medically evacuated from Vietnam apparently 
with a diagnosis of paranoid schizophrenia yet after brief 
treatment was returned to duty, this time in Korea, where he 
became a disciplinary problem and was released from the Army 
in 1970.

It was the examiner's conclusion after describing the 
criteria for a diagnosis of schizophrenia and especially 
observing that the duration of disturbance for this disorder 
must be at least six months that such a diagnosis did not 
seem likely.  It was the examiner's opinion the veteran 
probably had a psychotic episode of some weeks' duration in 
service but does not suffer from paranoid schizophrenia.  The 
examiner further opined, given the information available to 
him, that the veteran's primary differential diagnosis must 
be a psychotic disorder not otherwise specified.  He added 
that the veteran's return to duty without apparent follow-up 
in service and his maintenance of a good level of functioning 
for the past 20 years suggests that whatever the pathology, 
the veteran has demonstrated adequate ego strength.  The 
examiner further opined with respect to the veteran's report 
of disturbing dreams that this might represent a nightmare 
disorder.  Psychotic disorder, not otherwise specified, in 
remission, or brief psychotic disorder in remission, or 
substance-induced psychotic disorder unknown with 
hallucinations in remission was the pertinent Axis I 
diagnosis.  Nightmare disorder and alcohol abuse in remission 
were also diagnosed on Axis I.  The examiner concluded also 
that he did not find that a diagnosis of post-traumatic 
stress disorder was tenable.

It is the Board's opinion after a longitudinal review of the 
evidence that there is a reasonable basis to conclude that 
the veteran has an acquired psychiatric disorder, indicated 
to be most probably a psychotic disorder not otherwise 
specified, currently in remission.  The veteran's 
clinical findings in service and related functional 
deterioration support the view that this disorder was present 
therein and that it was the initial manifestation of his 
current psychiatric disorder currently diagnosed on VA 
examinations in February 1994 and April 1998.  Although the 
psychiatric disability has apparently been in remission for a 
lengthy period, the evidence of record nevertheless supports 
a clinical diagnosis of a mental disorder of long standing.  
Giving the benefit of the doubt to the veteran, we find a 
valid basis to conclude that an acquired psychiatric disorder 
began while the veteran was on active military service and 
has continued since that time.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
